DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 29, 2022 has been entered. Claims 1-6 remain pending in the application.  

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about the objections to claims 3 and 4, Examiner withdraws the objections after the amendment.

Regarding Applicant’s argument (REMARKS pages 6-7) about the rejections of claims 1 and 3-6 under 35 U.S.C. 112(b), Examiner withdraws the rejection after the amendment.

Regarding Applicant’s argument (REMARKS page 10 lines 3-4) about “Takada further fails to disclose deciding whether or not the ghost target (•) and the reflection point (o) on the wall are in the same direction with respect to the radar”, Examiner disagree because Takada Fig.3 clearly shows radar, reflect point, and ghost target are on a same dash line.

Regarding Applicant’s argument (REMARKS page 10 lines 5-12 from bottom) about “Takada fails to disclose deciding whether or not a third condition that a distance from the stationary object (the second object candidate) to the ghost target (the first object candidate) is equal to a distance from the stationary object (the second object candidate) to the preceding vehicle (the third object candidate) is satisfied” regarding rejection of claim 2, Examiner maintains the previous rejections because this limitation is “ghost target” definition. For further clarification, Examiner added a support material in this Office Action.

Applicant’s argument (REMARKS from page 10 line 3 from bottom to page 11) about prior art Schumann, column number and page number, Examiner’s explanation is that page number is page number of the PDF file and column number is the number on top of a page.

Regarding Applicant’s argument (REMARKS page 11) about “Schumann makes no reference to signal power levels used to determine whether an object is a ghost.”, Examiner’s explanation is that prior art Schumann is for addressing “reflection power” for each target, which includes all detected targets, both true targets and ghost targets. 



Claim Objections
Claims 1-4 objected to because of the following informalities: “logic” in lines 4, 2, 2, and 2, respectively. “logic” is not a device and cannot be included in “the radar apparatus”. For purposes of examination, this limitation is being interpreted as “circuit”. Appropriate corrections or clarifications are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (U.S. Patent No. 2018/0341012, hereafter Takada) in view of Schumann (UK Patent No. 2500107, hereafter Schumann).
Regarding claim 1, Takada discloses that a radar apparatus ([0010] line 2, radar device) that measures a distance {[0033] line 4, distance, measured, Eq.(1)} and a direction {[0059] lines 17 (measurement point), 19-20 (angle, target, direction)} from a transmission/reception unit to an object by emitting an electromagnetic wave from the 5transmission/reception unit ([0053] lines 3-7, transmitter, transmitting antenna, receiving antenna, mixer, filter, ……) toward the object and observing a reflected wave from the object ([0054] lines 6-7, receives, reflected, by, target), the radar apparatus including a processor or logic  {[0055] lines 1-3, signal processing unit, for each target} configured to perform operations comprising: 
operation as a candidate specifying unit that obtains a distance, a direction of each 10object candidate with respect to the transmission/reception unit based on the reflected wave {[0016] detection unit, position; Fig.2, relative to radar device; [0055] lines 1-3, distance, position, for each target}; and 
operation as a ghost deciding unit that decides whether or not each object candidate is a ghost ([0017] lines 1-2, ghost estimate unit, ghost, target), in which the ghost deciding unit includes: 
 operation as 15a first decision unit that decides whether or not a first condition that a first object candidate and a second object candidate are in a same direction with respect to the transmission/reception unit is satisfied {Fig.3 solid circle (ghost), circle (reflect point, shown as target in receiver)}, and 
operation as 20a second decision unit that decides, when it is decided that the first condition is satisfied, whether or not a second condition that, of the first and second object candidates, a reflection power from the first object candidate located farther away from the transmission/reception unit is smaller than a reflection 25power from the second object candidate located closer to 44the transmission/reception unit is satisfied {ghost target definition; Fig.3, solid circle(ghost target) is far than circle (reflect target) from radar antenna; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. received power from radar antenna is inversely proportional to distance of reflected target) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. for targets with same reflecting property (e.g. same material), received power from a target with shorter distance between radar antenna and the target is stronger than received power from a target with longer distance between radar antenna and the target). See support material “RadarFundamentals_2018.pdf”, page 17.}, and 
decides that only when the first condition and the second condition are satisfied, the first object candidate is a ghost (Fig.3 solid circle, ghost).
However, Takada does not explicitly disclose signal power. In the same field of endeavor, Schumann discloses that
a reflection power (page 13 col. 7 lines 14-15, each, measured, amplitude, received signal; signal amplitude represents signal power)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Takada with the teachings of Schumann to collect reflected signal amplitude. Doing so would classify the received signal as an echo signal or as an interference signal, as recognized by Schumann (page 9 col. 3, lines 23-26).

Regarding claim 2, which depends on claim 1, Takada discloses that in the radar apparatus, the processor or logic is configured to perform operations such that operation as the ghost deciding unit further comprises 
Operation as a third decision unit that decides, when it is decided that the second condition is satisfied, 10whether or not a third condition that a third object candidate exists in a different direction from the first and second object candidates with respect to the transmission/reception unit, and a distance from the second object candidate to the first object candidate is equal to 15a distance from the second object candidate to the third object candidate is satisfied {Fig.3 ghost target (solid circle) is a virtual target of the real target (solid diamond, which is a third object candidate), corresponding to a reflect point (circle); [0021] reflection point. The distance between the reflect point and the virtual target and the distance between the reflect point and the real target are the same, which is the definition of ghost target. See support material Vermesan et al. (Vermesan, I., Carsenat, D., Decroze, C. and Reynaud, S., 2013. Ghost image cancellation algorithm through numeric beamforming for multi‐antenna radar imaging. IET Radar, Sonar & Navigation, 7(5), pp.480-488, hereafter Vermesan) Fig.1}
decides that the first object candidate is a ghost only when the third condition, in addition to the first and second conditions, is satisfied (Fig.3; ghost target definition).

Regarding claim 3, which depends on claim 1, Takada discloses that in the radar apparatus, the processor or logic is configured to perform operations further comprising: 
Operation as a ghost removing unit that performs a process of removing the first object candidate decided as a ghost by the 25ghost deciding unit from object candidates obtained by 45the candidate specifying unit ([0018] ghost removal unit, exclude, ghost, candidate).


Regarding claim 5, Takada discloses that a ghost decision method ([0010] line 2, ghost removal method) for a radar apparatus ([0010] line 2, radar device) that measures a distance {[0033] line 4, distance, measured, Eq.(1)} and a direction {[0059] lines 17 (measurement point), 19-20 (angle, target, direction)} from a transmission/reception unit to an object by emitting an 15electromagnetic wave from the transmission/reception unit ([0053] lines 3-7, transmitter, transmitting antenna, receiving antenna, mixer, filter, ……)  toward the object and observing a reflected wave from the object ([0054] lines 6-7, receives, reflected, by, target), in which 
the radar apparatus includes a candidate specifying unit that obtains, based on the reflected wave, 20a distance, a direction of each object candidate with respect to the transmission/reception unit {[0016] detection unit, position; Fig.2, relative to radar device; [0055] lines 1-3, distance, position, for each target}, 
the ghost decision method 
decides whether or not a first condition that a 25first object candidate and a second object candidate are in a46 same direction with respect to the transmission/reception unit is satisfied {Fig.3 solid circle (ghost), circle (reflect point, shows as target in receiver)}, 
decides, when it is decided that the first condition is satisfied, whether or not a second condition that of the first and second object candidates, a reflection 5power from the first object candidate located farther away from the transmission/reception unit is smaller than a reflection power from the second object candidate located closer to the transmission/reception unit is satisfied {ghost target definition; Fig.3, solid circle(ghost target) is far than circle (reflect target) from radar antenna; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. received power from radar antenna is inversely proportional to distance of reflected target) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. for targets with same reflecting property (e.g. same material), received power from a target with shorter distance between radar antenna and the target is stronger than received power from a target with longer distance between radar antenna and the target). See support material “RadarFundamentals_2018.pdf”, page 17.}, and 
decides that only when the first condition and 10the second condition are satisfied, the first object candidate is a ghost (Fig.3 solid circle, ghost), and 
thereby decides whether or not each of object candidates corresponds to a ghost as the first object candidate (Fig.3 solid circles, ghost).
However, Takada does not explicitly disclose signal power. In the same field of endeavor, Schumann discloses that
a reflection power (page 13 col. 7 lines 14-15, each, measured, amplitude, received signal; signal amplitude represents signal power)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Takada with the teachings of Schumann to collect reflected signal amplitude. Doing so would classify the received signal as an echo signal or as an interference signal, as recognized by Schumann (page 9 col. 3, lines 23-26).


Regarding claim 6, Takada discloses that a ghost decision method ([0010] line 2, ghost removal method) for a radar apparatus ([0010] line 2, radar device) that measures a distance {[0033] line 4, distance, measured, Eq.(1)} and a direction {[0059] lines 17 (measurement point), 19-20 (angle, target, direction)} from a 20transmission/reception unit to an object by emitting an electromagnetic wave from the transmission/reception unit ([0053] lines 3-7, transmitter, transmitting antenna, receiving antenna, mixer, filter, ……) toward the object and observing a reflected wave from the object ([0054] lines 6-7, receives, reflected, by, target), in which 
the radar apparatus includes a candidate 25specifying unit that obtains, based on the reflected wave, 47a distance, a direction, and a reflection power of each object candidate with respect to the transmission/reception unit {[0016] detection unit, position; Fig.2, relative to radar device; [0055] lines 1-3, distance, position, for each target},
the ghost decision method 
5decides whether or not a first condition that a first object candidate and a second object candidate are in a same direction with respect to the transmission/reception unit is satisfied {Fig.3 solid circle (ghost), circle (reflect point, shows as target in receiver)}, 
decides, when it is decided that the first condition is satisfied, whether or not a second condition that 10of the first and second object candidates, a reflection power from the first object candidate located farther away from the transmission/reception unit is smaller than a reflection power from the second object candidate located closer to the transmission/reception unit is satisfied { ghost target definition; Fig.3, solid circle(ghost target) is far than circle (reflect target) from radar antenna; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. received power from radar antenna is inversely proportional to distance of reflected target) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. for targets with same reflecting property (e.g. same material), received power from a target with shorter distance between radar antenna and the target is stronger than received power from a target with longer distance between radar antenna and the target). See support material “RadarFundamentals_2018.pdf”, page 17.}, and  
15decides that only when the first condition and the second condition are satisfied, the first object candidate is a ghost (Fig.3 solid circle, ghost), and 
thereby decides whether or not each of object candidates corresponds to a ghost as the first 20object candidate (Fig.3 solid circles, ghost).
However, Takada does not explicitly disclose signal power and computer-readable recording medium non- transitorily storing a program to implement the method. In the same field of endeavor, Schumann discloses that
a non-transitory computer-readable medium storing a program for causing a computer to execute (page 18 col.12 lines 6-10, computer, program, carrying out, method, executed, machine-readable storage medium)
a reflection power (page 13 col. 7 lines 14-15, each, measured, amplitude, received signal; signal amplitude represents signal power)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Takada with the teachings of Schumann to collect reflected signal amplitude and implement the method using computer-readable recording medium non- transitorily storing a program to implement the method. Doing so would classify the received signal as an echo signal or as an interference signal and use computer to implement the method, as recognized by Schumann (page 9 col. 3, lines 23-26; page 17 col. 11, line 12, programmable computer device).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takada and Schumann as applied to claim 1 above, and further in view of Gerstenfeld et al. (U.S. Patent No. 5200901, hereafter Gerstenfeld).
Regarding claim 4, which depends on claim 1, Takada and Schumann do not disclose display mode. In the same field of endeavor, Gerstenfeld discloses that in the radar apparatus, the processor or logic is configured to perform operations further comprising:  
operation as a display processing unit that creates display data to be displayed in such a manner that among the object candidates obtained by the candidate specifying unit, a display mode for the first object candidate decided as a ghost by the ghost deciding unit is changed from a display mode for 10the remaining object candidates (Fig.7 item 28; col.8 line 31, radar display 28; col.17 lines 13-15, particular color, assigned to, ghost target, display).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Takada and Schumann with the teachings of Gerstenfeld to display the target detection results. Doing so would monitor the state of environment within radar coverage, as recognized by Gerstenfeld (col.16 lines 57-59).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vermesan discloses: 1) ghost image geometry in Fig.1, which includes the identification conditions of first decision unit in claims 1, 5, and 6 (two targets in same direction, “B” and “ghost target”) and the third decision unit in claim 2 (equal distances, d2); 2) reflection power versus angle in Fig. 6, which includes the identification condition of second decision unit in claims 1, 5, and 6 (received power levels, e.g. Fig.6); 3) operation steps (page 482 right column), which includes processing of first decision unit in step 1, second decision unit in step 2, and third decision unit in step 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648